Whitfield, C. J.,
delivered the opinion of the court.
The bill in this- case prays not only “that an injunction issue enjoining and restraining said defendants, constituting the board of supervisors, from entering an order declaring said election carried in favor of the division of the said county, or any order creating said second district, or from yloing or performing any act with reference thereto,” but further prays “that a mandatory injunction issue directing and requiring said defendants, election commissioners, to immediately file with the clerk of this honorable court the ballot boxes, tally sheets and tickets composing the returns of said election, that the truth of the allegations of this bill be inquired into by this honorable court, and that, upon final hearing, an order be made declaring said election carried against the division of said county, and perpetually .enjoining the defendants from doing or performing any act toward the creation of said second district.” It is perfectly obvious from the latter part of this prayer that the real purpose of this bill was to have the chancery court convert itself into a canvassing board for the purpose of canvassing the vote, declaring the result, and decreeing that the election had not been carried.
For reasons too obvious to state, it is manifest that the chancery court had no jurisdiction to entertain such a bill. The counting of the votes, the canvassing of the returns, and a declaration of the result were by the political department of the government — the legislature — expressly committed to the election commission and the board of supervisors; and there are many good reasons of a political nature why it was competent for the legislature, in the exercise of its plenary power in *178that- behalf, to so commit these matters to a special tribunal for determination, and that, too, without appeal. It is of the greatest public importance in such cases, that the declaration of the result in an election for the separation of a county into two districts should be speedily and finally determined, that the people may know what the result has been. These cases are political in their nature. Conner v. Gray, 88 Miss., 489 (s.c., 41 South. Rep., 186). See also Gibbs v. McIntosh, 78 Miss., 648 (29 South. Rep., 465). The case of Simpson County v. Buckley, 81 Miss., 474 (33 South. Rep., 650), turns on the provisions of the constitution of 1890, and involves the removal of the county seat, and was dealt with under sec. 259 of the constitution. The case of Lindsley v. Coahoma County, 69 Miss., 815 (11 South. Rep., 336), announces sound doctrine — a doctrine long established in this state.
The constitutional questions presented at the bar are not necessary to be considered by us, since the well-settled canon of constitutional construction is that constitutional questions will not be considered, except where they are absolutely necessary to decisions. Affirmed and bill dismissed.